Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 1 of 23 Page ID #:176



1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9
10    THE NOCO COMPANY, INC., an            CASE NO. íFYííPSGí(x
      Ohio Corporation,
11
                 Plaintiff,                  PROTECTIVE ORDER
12
13          v.

14    TII TRADING INC., a California
      Corporation; and DOES 1 – 10,
15    inclusive,
16               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                 PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 2 of 23 Page ID #:177



1     1.    PURPOSES AND LIMITATIONS
2           Disclosure and discovery activity in this action are likely to involve
3     production of confidential, proprietary, or private information for which special
4     protection from public disclosure and from use for any purpose other than
5     prosecuting this litigation may be warranted. This Order does not confer blanket
6     protections on all disclosures or responses to discovery and the protection it affords
7     from public disclosure and use extends only to the limited information or items that
8     are entitled to confidential treatment under the applicable legal principles. As set
9     forth in Section 14.4 below, this Protective Order does not entitle the Parties to file
10    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
11    that must be followed and the standards that will be applied when a party seeks
12    permission from the court to file material under seal.
13    2.    DEFINITIONS
14          2.1    Challenging Party: a Party or Non-Party that challenges the
15    designation of information or items under this Order.
16          2.2    “CONFIDENTIAL” Information or Items: information (regardless of
17    how it is generated, stored or maintained) or tangible things that qualify for
18    protection under Federal Rule of Civil Procedure 26(c).
19          2.3    Counsel (without qualifier): Outside Counsel of Record and House
20    Counsel (as well as their support staff).
21          2.4    Designating Party: a Party or Non-Party that designates information or
22    items that it produces in disclosures or in responses to discovery as
23    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES
24    ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
25          2.5    Disclosure or Discovery Material: all items or information, regardless
26    of the medium or manner in which it is generated, stored, or maintained (including,
27    among other things, testimony, transcripts, and tangible things), that are produced
28
                                            1
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 3 of 23 Page ID #:178



1     or generated in disclosures or responses to discovery in this matter.
2           2.6     Expert: a person with specialized knowledge or experience in a matter
3     pertinent to the litigation who (1) has been retained by a Party or its counsel to
4     serve as an expert witness or as a consultant in this action, (2) is not a past or
5     current employee of a Party or of a Party's competitor, and (3) at the time of
6     retention, is not anticipated to become an employee of a Party or of a Party's
7     competitor.
8           2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
9     Information or Items: extremely sensitive “Confidential Information or Items,”
10    disclosure of which to another Party or Non-Party would create a substantial risk of
11    serious harm that could not be avoided by less restrictive means.
12          2.8     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
13    Items: extremely sensitive “Confidential Information or Items” representing
14    computer code and associated comments and revision histories, formulas,
15    engineering specifications, or schematics that define or otherwise describe in detail
16    the algorithms or structure of software or hardware designs, disclosure of which to
17    another Party or Non-Party would create a substantial risk of serious harm that
18    could not be avoided by less restrictive means.
19          2.9     Non-Party: any natural person, partnership, corporation, association, or
20    other legal entity not named as a Party to this action.
21          2.10 Outside Counsel of Record: attorneys who are not employees of a
22    party to this action but are retained to represent or advise a party to this action and
23    have appeared in this action on behalf of that party or are affiliated with a law firm
24    which has appeared on behalf of that party.
25          2.11 Party: any party to this action, including all of its officers, directors,
26    employees, consultants, retained experts, and Outside Counsel of Record (and their
27    support staffs).
28
                                            2
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 4 of 23 Page ID #:179



1           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
2     Discovery Material in this action.
3           2.13 Professional Vendors: persons or entities that provide litigation
4     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
5     demonstrations, and organizing, storing, or retrieving data in any form or medium)
6     and their employees and subcontractors.
7           2.14 Protected Material: any Disclosure or Discovery Material that is
8     designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
9     EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
10          2.15 Receiving Party: a Party that receives Disclosure or Discovery
11    Material from a Producing Party.
12    3.    SCOPE
13          The protections conferred by this Order cover not only Protected Material (as
14    defined above), but also (1) any information copied or extracted from Protected
15    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
16    and (3) any testimony, conversations, or presentations by Parties or their Counsel
17    that might reveal Protected Material. However, the protections conferred by this
18    Order do not cover the following information: (a) any information that is in the
19    public domain at the time of disclosure to a Receiving Party or becomes part of the
20    public domain after its disclosure to a Receiving Party as a result of publication not
21    involving a violation of this Order, including becoming part of the public record
22    through trial or otherwise; and (b) any information known to the Receiving Party
23    prior to the disclosure or obtained by the Receiving Party after the disclosure from a
24    source who obtained the information lawfully and under no obligation of
25    confidentiality to the Designating Party. Any use of Protected Material at trial shall
26    be governed by a separate agreement or order.
27
28
                                           3
                                    PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 5 of 23 Page ID #:180



1     4.    DURATION
2           Even after final disposition of this litigation, the confidentiality obligations
3     imposed by this Order shall remain in effect until a Designating Party agrees
4     otherwise in writing or a court order otherwise directs. Final disposition shall be
5     deemed to be the later of (1) dismissal of all claims and defenses in this action, with
6     or without prejudice; and (2) final judgment herein after the completion and
7     exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
8     including the time limits for filing any motions or applications for extension of time
9     pursuant to applicable law.
10    5.    DESIGNATING PROTECTED MATERIAL
11          5.1    Exercise of Restraint and Care in Designating Material for Protection.
12    Each Party or Non-Party that designates information or items for protection under
13    this Order must take care to limit any such designation to specific material that
14    qualifies under the appropriate standards. To the extent it is practical to do so, the
15    Designating Party must designate for protection only those parts of material,
16    documents, items, or oral or written communications that qualify – so that other
17    portions of the material, documents, items, or communications for which protection
18    is not warranted are not swept unjustifiably within the ambit of this Order.
19          Mass, indiscriminate, or routinized designations are prohibited. Designations
20    that are shown to be clearly unjustified or that have been made for an improper
21    purpose (e.g., to unnecessarily encumber or retard the case development process or
22    to impose unnecessary expenses and burdens on other parties) expose the
23    Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it
25    designated for protection do not qualify for protection at all or do not qualify for the
26    level of protection initially asserted, that Designating Party must promptly notify all
27    other Parties that it is withdrawing the mistaken designation.
28
                                            4
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 6 of 23 Page ID #:181



1           5.2    Manner and Timing of Designations. Except as otherwise provided in
2     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
3     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
4     under this Order must be clearly so designated before the material is disclosed or
5     produced.
6           Designation in conformity with this Order requires:
7           (a) for information in documentary form (e.g., paper or electronic documents,
8     but excluding transcripts of depositions or other pretrial or trial proceedings), that
9     the Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY
10    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
11    CONFIDENTIAL – SOURCE CODE” to each page that contains protected
12    material. If only a portion or portions of the material on a page qualifies for
13    protection, the Producing Party also must clearly identify the protected portion(s)
14    (e.g., by making appropriate markings in the margins) and must specify, for each
15    portion, the level of protection being asserted.
16          A Party or Non-Party that makes original documents or materials available
17    for inspection need not designate them for protection until after the inspecting Party
18    has indicated which material it would like copied and produced. During the
19    inspection and before the designation, all of the material made available for
20    inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21    ONLY.” After the inspecting Party has identified the documents it wants copied
22    and produced, the Producing Party must determine which documents, or portions
23    thereof, qualify for protection under this Order. Then, before producing the
24    specified documents, the Producing Party must affix the appropriate legend
25    (“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26    ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that
27    contains Protected Material. If only a portion or portions of the material on a page
28
                                            5
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 7 of 23 Page ID #:182



1     qualifies for protection, the Producing Party also must clearly identify the protected
2     portion(s) (e.g., by making appropriate markings in the margins) and must specify,
3     for each portion, the level of protection being asserted.
4                  (b) for testimony given in deposition or in other pretrial or trial
5     proceedings, that the Designating Party identify on the record, before the close of
6     the deposition, hearing, or other proceeding, all protected testimony and specify the
7     level of protection being asserted. When it is impractical to identify separately each
8     portion of testimony that is entitled to protection and it appears that substantial
9     portions of the testimony may qualify for protection, the Designating Party may
10    invoke on the record (before the deposition, hearing, or other proceeding is
11    concluded) a right to have up to 21 days to identify the specific portions of the
12    testimony as to which protection is sought and to specify the level of protection
13    being asserted. Only those portions of the testimony that are appropriately
14    designated for protection within the 21 days shall be covered by the provisions of
15    this Protective Order. Alternatively, a Designating Party may specify, at the
16    deposition or up to 21 days afterwards if that period is properly invoked, that the
17    entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
18    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
19          Parties shall give the other parties notice if they reasonably expect a
20    deposition, hearing, or other proceeding to include Protected Material so that the
21    other parties can ensure that only authorized individuals who have signed the
22    “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
23    proceedings. The use of a document as an exhibit at a deposition shall not in any
24    way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
25    – ATTORNEYS’ EYES ONLY.”
26          Transcripts containing Protected Material shall have an obvious legend on
27    the title page that the transcript contains Protected Material, and the title page shall
28
                                            6
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 8 of 23 Page ID #:183



1     be followed by a list of all pages (including line numbers as appropriate) that have
2     been designated as Protected Material and the level of protection being asserted by
3     the Designating Party. The Designating Party shall inform the court reporter of
4     these requirements. Any transcript that is prepared before the expiration of a 21-day
5     period for designation shall be treated during that period as if it had been designated
6     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
7     otherwise agreed. After the expiration of that period, the transcript shall be treated
8     only as actually designated.
9           (c) for information produced in some form other than documentary and for
10    any other tangible items, that the Producing Party affix in a prominent place on the
11    exterior of the container or containers in which the information or item is stored the
12    legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13    ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or
14    portions of the information or item warrant protection, the Producing Party, to the
15    extent practicable, shall identify the protected portion(s) and specify the level of
16    protection being asserted.
17          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18    failure to designate qualified information or items does not, standing alone, waive
19    the Designating Party’s right to secure protection under this Order for such
20    material. Upon timely correction of a designation, the Receiving Party must make
21    reasonable efforts to assure that the material is treated in accordance with the
22    provisions of this Order.
23    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25    designation of confidentiality at any time. Unless a prompt challenge to a
26    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
27    substantial unfairness, unnecessary economic burdens, or a significant disruption or
28
                                            7
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 9 of 23 Page ID #:184



1     delay of the litigation, a Party does not waive its right to challenge a confidentiality
2     designation by electing not to mount a challenge promptly after the original
3     designation is disclosed.
4           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
5     resolution process by providing written notice of each designation it is challenging
6     and describing the basis for each challenge. To avoid ambiguity as to whether a
7     challenge has been made, the written notice must recite that the challenge to
8     confidentiality is being made in accordance with this specific paragraph of the
9     Protective Order. The parties shall attempt to resolve each challenge in good faith
10    and must begin the process by conferring directly (in voice to voice dialogue; other
11    forms of communication are not sufficient) within 14 days of the date of service of
12    notice. In conferring, the Challenging Party must explain the basis for its belief that
13    the confidentiality designation was not proper and must give the Designating Party
14    an opportunity to review the designated material, to reconsider the circumstances,
15    and, if no change in designation is offered, to explain the basis for the chosen
16    designation. A Challenging Party may proceed to the next stage of the challenge
17    process only if it has engaged in this meet and confer process first or establishes
18    that the Designating Party is unwilling to participate in the meet and confer process
19    in a timely manner.
20          6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
21    court intervention, the Designating Party shall file and serve a motion to retain
22    confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
23    79-5, if applicable) within 21 days of the initial notice of challenge or within 14
24    days of the parties agreeing that the meet and confer process will not resolve their
25    dispute, whichever is earlier. Each such motion must be accompanied by a
26    competent declaration affirming that the movant has complied with the meet and
27    confer requirements imposed in the preceding paragraph. Failure by the
28
                                            8
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 10 of 23 Page ID #:185



1     Designating Party to make such a motion including the required declaration within
2     21 days (or 14 days, if applicable) shall automatically waive the confidentiality
3     designation for each challenged designation. In addition, the Challenging Party may
4     file a motion challenging a confidentiality designation at any time if there is good
5     cause for doing so, including a challenge to the designation of a deposition
6     transcript or any portions thereof. Any motion brought pursuant to this provision
7     must be accompanied by a competent declaration affirming that the movant has
8     complied with the meet and confer requirements imposed by the preceding
9     paragraph.
10          The burden of persuasion in any such challenge proceeding shall be on the
11    Designating Party. Frivolous challenges and those made for an improper purpose
12    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13    expose the Challenging Party to sanctions. Unless the Designating Party has waived
14    the confidentiality designation by failing to file a motion to retain confidentiality as
15    described above, all parties shall continue to afford the material in question the
16    level of protection to which it is entitled under the Producing Party’s designation
17    until the court rules on the challenge.
18    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
19          7.1    Basic Principles. A Receiving Party may use Protected Material that is
20    disclosed or produced by another Party or by a Non-Party in connection with this
21    case only for prosecuting, defending, or attempting to settle this litigation. Such
22    Protected Material may be disclosed only to the categories of persons and under the
23    conditions described in this Order. When the litigation has been terminated, a
24    Receiving Party must comply with the provisions of section 15 below (FINAL
25    DISPOSITION).
26          Protected Material must be stored and maintained by a Receiving Party at a
27    location and in a secure manner that ensures that access is limited to the persons
28
                                            9
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 11 of 23 Page ID #:186



1     authorized under this Order.
2           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
3     otherwise ordered by the court or permitted in writing by the Designating Party, a
4     Receiving Party may disclose any information or item designated
5     “CONFIDENTIAL” only to:
6                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well
7     as employees of said Outside Counsel of Record to whom it is reasonably necessary
8     to disclose the information for this litigation and who have signed the
9     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10    A;
11                (b) the officers, directors, and employees (including House Counsel) of
12    the Receiving Party to whom disclosure is reasonably necessary for this litigation
13    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
14    A);
15                   (c) Experts (as defined in this Order) of the Receiving Party to whom
16    disclosure is reasonably necessary for this litigation and who have signed the
17    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (d) the court and its personnel;
19                (e) court reporters and their staff, professional jury or trial consultants,
20    and Professional Vendors to whom disclosure is reasonably necessary for this
21    litigation and who have signed the “Acknowledgment and Agreement to Be
22    Bound” (Exhibit A);
23                (f) during their depositions, witnesses in the action to whom disclosure is
24    reasonably necessary and who have signed the “Acknowledgment and Agreement
25    to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
26    ordered by the court. Pages of transcribed deposition testimony or exhibits to
27    depositions that reveal Protected Material must be separately bound by the court
28
                                              10
                                       PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 12 of 23 Page ID #:187



1     reporter and may not be disclosed to anyone except as permitted under this
2     Protective Order.
3                 (g) the author or recipient of a document containing the information or a
4     custodian or other person who otherwise possessed or knew the information.
5           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
6     ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
7     Items. Unless otherwise ordered by the court or permitted in writing by the
8     Designating Party, a Receiving Party may disclose any information or item
9     designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
10    “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
11                (a) the Receiving Party’s Outside Counsel of Record in this action, as well
12    as employees of said Outside Counsel of Record to whom it is reasonably necessary
13    to disclose the information for this litigation and who have signed the
14    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
15    A;
16                (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
17    necessary for this litigation, (2) who have signed the “Acknowledgment and
18    Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
19    in paragraph 7.4(a)(1), below, have been followed;
20                (c) the court and its personnel;
21                (d) court reporters and their staff, professional jury or trial consultants,
22    and Professional Vendors to whom disclosure is reasonably necessary for this
23    litigation and who have signed the “Acknowledgment and Agreement to Be
24    Bound” (Exhibit A); and
25                (e) the author or recipient of a document containing the information or a
26    custodian or other person who otherwise possessed or knew the information.
27
28
                                              11
                                       PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 13 of 23 Page ID #:188



1              7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
2     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
3     CONFIDENTIAL – SOURCE CODE” Information or Items to Experts.
4                   (a)(1) Unless otherwise ordered by the court or agreed to in writing by
5     the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
6     Order) any information or item that has been designated “HIGHLY
7     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
8     CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(b) first must
9     make a written request to the Designating Party that (1) identifies the general
10    categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
11    “HIGHLY CONFIDENTIAL – SOURCE CODE” information that the Receiving
12    Party seeks permission to disclose to the Expert,1 (2) sets forth the full name of the
13    Expert and the city and state of his or her primary residence, (3) attaches a copy of
14    the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)
15    identifies each person or entity from whom the Expert has received compensation
16    or funding for work in his or her areas of expertise or to whom the expert has
17    provided professional services, including in connection with a litigation, at any time
18    during the preceding five years,2 and (6) identifies (by name and number of the
19    case, filing date, and location of court) any litigation in connection with which the
20    Expert has offered expert testimony, including through a declaration, report, or
21    testimony at a deposition or trial, during the preceding five years.
22                 (b) A Party that makes a request and provides the information specified in
23
24    1
       An acceptable disclosure of the identity of the general categories of such information would, for example, be a
25    communication seeking permission to provide source code and/or other technical documents to a technical expert,
      without identifying in such request specific portions of source code, or specific technical documents.
26    2
        If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the
      Expert should provide whatever information the Expert believes can be disclosed without violating any
27    confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with
      the Designating Party regarding any such engagement.
28
                                                       12
                                                PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 14 of 23 Page ID #:189



1     the preceding respective paragraphs may disclose the subject Protected Material to
2     the identified Expert unless, within 14 days of delivering the request, the Party
3     receives a written objection from the Designating Party. Any such objection must
4     set forth in detail the grounds on which it is based.
5               (c) A Party that receives a timely written objection must meet and confer
6     with the Designating Party (through direct voice to voice dialogue) to try to resolve
7     the matter by agreement within seven days of the written objection. If no agreement
8     is reached, the Party seeking to make the disclosure to the Expert may file a motion
9     as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
10    applicable) seeking permission from the court to do so. Any such motion must
11    describe the circumstances with specificity, set forth in detail the reasons why
12    disclosure to the Expert is reasonably necessary, assess the risk of harm that the
13    disclosure would entail, and suggest any additional means that could be used to
14    reduce that risk. In addition, any such motion must be accompanied by a competent
15    declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
16    the extent and the content of the meet and confer discussions) and setting forth the
17    reasons advanced by the Designating Party for its refusal to approve the disclosure.
18              In any such proceeding, the Party opposing disclosure to the Expert shall
19    bear the burden of proving that the risk of harm that the disclosure would entail
20    (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
21    the Protected Material to its Expert.
22    8.    PROSECUTION BAR
23                 Absent written consent from the Producing Party, any individual who
24    receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
25    or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that contains
26    technical information shall not be involved in the prosecution of patents or patent
27    applications relating to the subject matter of this action, including without
28
                                            13
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 15 of 23 Page ID #:190



1     limitation the patents asserted in this action and any patent or application claiming
2     priority to or otherwise related to the patents asserted in this action, before any
3     foreign or domestic agency, including the United States Patent and Trademark
4     Office (“the Patent Office”). For purposes of this paragraph, “prosecution” includes
5     directly or indirectly drafting, amending, advising, or otherwise affecting the scope
6     or maintenance of patent claims. 3 To avoid any doubt, “prosecution” as used in this
7     paragraph does not include representing a party challenging a patent before a
8     domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
9     reexamination or inter partes reexamination), or defending against any such
10    challenge. This Prosecution Bar shall begin when access to “HIGHLY
11    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
12    CONFIDENTIAL – SOURCE CODE” information is first received by the affected
13    individual and shall end two (2) years after final termination of this action.
14    9.         SOURCE CODE
15                   (a) To the extent production of source code becomes necessary in this
16    case, a Producing Party may designate source code as “HIGHLY CONFIDENTIAL
17    – SOURCE CODE” if it comprises or includes confidential, proprietary or trade
18    secret source code.
19                   (b) Protected Material designated as “HIGHLY CONFIDENTIAL –
20    SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
21    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, including the
22    Prosecution Bar set forth in Paragraph 8, and may be disclosed only to the
23    individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24    ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4.
25                   (c) Any source code produced in discovery shall be made available for
26    inspection, in a format allowing it to be reasonably reviewed and searched, during
27
      3
          Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
28
                                                         14
                                                  PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 16 of 23 Page ID #:191



1     normal business hours or at other mutually agreeable times, at an office of the
2     Producing Party’s counsel or another mutually agreed upon location. The source
3     code shall be made available for inspection on a secured computer in a secured
4     room without Internet access or network access to other computers, and the
5     Receiving Party shall not copy, remove, or otherwise transfer any portion of the
6     source code onto any recordable media or recordable device. The Producing Party
7     may visually monitor the activities of the Receiving Party’s representatives during
8     any source code review, but only to ensure that there is no unauthorized recording,
9     copying, or transmission of the source code.
10              (d) The Receiving Party may request paper copies of limited portions of
11    source code that are reasonably necessary for the preparation of court filings,
12    pleadings, expert reports, or other papers, or for deposition or trial, but shall not
13    request paper copies for the purpose of reviewing the source code other than
14    electronically as set forth in paragraph (c) in the first instance. The Producing Party
15    shall provide all such source code in paper form, including bates numbers and the
16    label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The Producing Party may
17    challenge the amount of source code requested in hard copy form pursuant to the
18    dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the
19    Producing Party is the “Challenging Party” and the Receiving Party is the
20    “Designating Party” for purposes of dispute resolution.
21              (e) The Receiving Party shall maintain a record of any individual who has
22    inspected any portion of the source code in electronic or paper form. The Receiving
23    Party shall maintain all paper copies of any printed portions of the source code in a
24    secured, locked area. The Receiving Party shall not create any electronic or other
25    images of the paper copies and shall not convert any of the information contained in
26    the paper copies into any electronic format. The Receiving Party shall only make
27    additional paper copies if such additional copies are (1) necessary to prepare court
28
                                            15
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 17 of 23 Page ID #:192



1     filings, pleadings, or other papers (including a testifying expert’s expert report), (2)
2     necessary for deposition, or (3) otherwise necessary for the preparation of its case.
3     Any paper copies used during a deposition shall be retrieved by the Producing Party
4     at the end of each day and must not be given to or left with a court reporter or any
5     other unauthorized individual.
6     10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
7              PRODUCED IN OTHER LITIGATION
8              If a Party is served with a subpoena or a court order issued in other litigation
9     that compels disclosure of any information or items designated in this action as
10    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11    ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE,” that Party must:
12                  (a) promptly notify in writing the Designating Party. Such notification
13    shall include a copy of the subpoena or court order;
14                  (b) promptly notify in writing the party who caused the subpoena or order
15    to issue in the other litigation that some or all of the material covered by the
16    subpoena or order is subject to this Protective Order. Such notification shall include
17    a copy of this Protective Order; and
18                  (c) cooperate with respect to all reasonable procedures sought to be
19    pursued by the Designating Party whose Protected Material may be affected.4
20             If the Designating Party timely seeks a protective order, the Party served with
21    the subpoena or court order shall not produce any information designated in this
22    action as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
23    EYES ONLY.” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
24    determination by the court from which the subpoena or order issued, unless the
25    Party has obtained the Designating Party’s permission. The Designating Party shall
26
      4
       The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to
27    afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from
      which the subpoena or order issued.
28
                                                        16
                                                 PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 18 of 23 Page ID #:193



1     bear the burden and expense of seeking protection in that court of its confidential
2     material – and nothing in these provisions should be construed as authorizing or
3     encouraging a Receiving Party in this action to disobey a lawful directive from
4     another court.
5     11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
6           PRODUCED IN THIS LITIGATION
7               (a) The terms of this Order are applicable to information produced by a
8     Non-Party in this action and designated as “CONFIDENTIAL,” “HIGHLY
9     CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
10    CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-Parties
11    in connection with this litigation is protected by the remedies and relief provided by
12    this Order. Nothing in these provisions should be construed as prohibiting a Non-
13    Party from seeking additional protections.
14              (b) In the event that a Party is required, by a valid discovery request, to
15    produce a Non-Party’s confidential information in its possession, and the Party is
16    subject to an agreement with the Non-Party not to produce the Non-Party’s
17    confidential information, then the Party shall:
18                 1.     promptly notify in writing the Requesting Party and the Non-
19    Party that some or all of the information requested is subject to a confidentiality
20    agreement with a Non-Party;
21                 2.     promptly provide the Non-Party with a copy of the Protective
22    Order in this litigation, the relevant discovery request(s), and a reasonably specific
23    description of the information requested; and
24                 3.     make the information requested available for inspection by the
25    Non-Party.
26              (c) If the Non-Party fails to object or seek a protective order from this
27    court within 14 days of receiving the notice and accompanying information, the
28
                                            17
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 19 of 23 Page ID #:194



1     Receiving Party may produce the Non-Party’s confidential information responsive
2     to the discovery request. If the Non-Party timely seeks a protective order, the
3     Receiving Party shall not produce any information in its possession or control that
4     is subject to the confidentiality agreement with the Non-Party before a
5     determination by the court.5 Absent a court order to the contrary, the Non-Party
6     shall bear the burden and expense of seeking protection in this court of its Protected
7     Material.
8     12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
9              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
10    Protected Material to any person or in any circumstance not authorized under this
11    Protective Order, the Receiving Party must immediately (a) notify in writing the
12    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
13    all unauthorized copies of the Protected Material, (c) inform the person or persons
14    to whom unauthorized disclosures were made of all the terms of this Order, and (d)
15    request such person or persons to execute the “Acknowledgment and Agreement to
16    Be Bound” that is attached hereto as Exhibit A.
17    13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18             PROTECTED MATERIAL
19             When a Producing Party gives notice to Receiving Parties that certain
20    inadvertently produced material is subject to a claim of privilege or other
21    protection, the obligations of the Receiving Parties are those set forth in Federal
22    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
23    whatever procedure may be established in an e-discovery order that provides for
24    production without prior privilege review. Pursuant to Federal Rule of Evidence
25    502(d) and (e), the disclosure of documents, electronically stored information
26
27    5
       The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-
      Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.
28
                                                        18
                                                 PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 20 of 23 Page ID #:195



1     ("ESI"), or information protected by the attorney-client, work product doctrine, or
2     other applicable privilege or protection (a "privilege"), whether inadvertent or
3     otherwise, shall not constitute a waiver of any otherwise valid claim of privilege or
4     protection from discovery in any jurisdiction or proceeding, and failure to assert a
5     privilege as to one document or communication shall not be deemed to constitute a
6     waiver of the privilege or protection from discovery as to any other document or
7     communication allegedly so protected, even involving the same subject matter. This
8     language shall be interpreted to provide the maximum protection allowed by the
9     Federal Rule of Evidence 502(d)
10    14.   MISCELLANEOUS
11          14.1 Right to Further Relief. Nothing in this Order abridges the right of any
12    person to seek its modification by the court in the future.
13          14.2 Right to Assert Other Objections. No Party waives any right it
14    otherwise would have to object to disclosing or producing any information or item
15    on any ground not addressed in this Protective Order. Similarly, no Party waives
16    any right to object on any ground to use in evidence of any of the material covered
17    by this Protective Order.
18          14.3 Export Control. Disclosure of Protected Material shall be subject to all
19    applicable laws and regulations relating to the export of technical data contained in
20    such Protected Material, including the release of such technical data to foreign
21    persons or nationals in the United States or elsewhere. The Producing Party shall be
22    responsible for identifying any such controlled technical data, and the Receiving
23    Party shall take measures necessary to ensure compliance.
24          14.4 Filing Protected Material. Without written permission from the
25    Designating Party or a court order secured after appropriate notice to all interested
26    persons, a Party may not file in the public record in this action any Protected
27    Material. A Party that seeks to file under seal any Protected Material must comply
28
                                            19
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 21 of 23 Page ID #:196



1     with Civil Local Rule 79-5. Protected Material may only be filed under seal
2     pursuant to a court order authorizing the sealing of the specific Protected Material
3     at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
4     request establishing that the Protected Material at issue is privileged, protectable as
5     a trade secret, or otherwise entitled to protection under the law. If a Receiving
6     Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-
7     5(e) is denied by the court, then the Receiving Party may file the Protected Material
8     in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
9     instructed by the court.
10    15.   FINAL DISPOSITION
11          Within 60 days after the final disposition of this action, as defined in
12    paragraph 4, each Receiving Party must return all Protected Material to the
13    Producing Party or destroy such material. As used in this subdivision, “all Protected
14    Material” includes all copies, abstracts, compilations, summaries, and any other
15    format reproducing or capturing any of the Protected Material. Whether the
16    Protected Material is returned or destroyed, the Receiving Party must submit a
17    written certification to the Producing Party (and, if not the same person or entity, to
18    the Designating Party) by the 60 day deadline that (1) identifies (by category, where
19    appropriate) all the Protected Material that was returned or destroyed and (2)
20    affirms that the Receiving Party has not retained any copies, abstracts,
21    compilations, summaries or any other format reproducing or capturing any of the
22    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
23    archival copy of all pleadings, motion papers, trial, deposition, and hearing
24    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25
26
27
28
                                            20
                                     PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 22 of 23 Page ID #:197



1     reports, attorney work product, and consultant and expert work product, even if
2     such materials contain Protected Material. Any such archival copies that contain or
3     constitute Protected Material remain subject to this Protective Order as set forth in
4     Section 4 (DURATION).
5
6           IT IS SO ORDERED.
7
8     DATED: May 11, 2020                      /s/ Charles F. Eick
                                             Charles F. Eick
9
                                             United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           21
                                    PROTECTIVE ORDER
Case 2:19-cv-07127-PSG-E Document 39 Filed 05/11/20 Page 23 of 23 Page ID #:198



1                                            EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3             I,                                 [print or type full name], of
4                                         [print or type full address], declare under penalty
5     of perjury that I have read in its entirety and understand the Protective Order that
6     was issued by the United States District Court for the Northern District of
7     California on                       [date] in the case of
8                     [insert formal name of the case and the number and initials
9     assigned to it by the court]. I agree to comply with and to be bound by all the
10    terms of this Protective Order, and I understand and acknowledge that failure to so
11    comply could expose me to sanctions and punishment in the nature of contempt. I
12    solemnly promise that I will not disclose in any manner any information or item
13    that is subject to this Protective Order to any person or entity except in strict
14    compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16    for the Northern District of California for the purpose of enforcing the terms of this
17    Protective Order, even if such enforcement proceedings occur after termination of
18    this action.
19            I hereby appoint [print or type full name] of
20                                [print or type full address and telephone number] as my
21    California agent for service of process in connection with this action or any
22    proceedings related to enforcement of this Protective Order.
23    Date:
24    City and State where sworn and signed:
25    Printed name:
                                [printed name]
26
      Signature:
27
                           [signature]
28
                                                22
                                         PROTECTIVE ORDER
